Exhibit 10.3

            , 20    

Name

Street

City, State Zip

Dear                     ,

As an elected officer of Unisys Corporation (the “Company”), you are a valued
contributor to its success. The Compensation Committee of the Board of
Directors, in consultation with its executive compensation advisor and based on
their recommendations, has determined to offer to you the severance benefits
described below in this letter agreement (this “Agreement”) if your employment
is terminated as set forth in this Agreement.

1. Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Annual Base Salary” means your annual base salary rate, exclusive of
bonuses, commissions and other incentive pay, as in effect immediately preceding
your Termination Date (but prior to taking into account any reduction that
constitutes Good Reason).

(b) “Annual Bonus” means your target bonus under the Company’s Executive
Variable Compensation Plan or any successor plan, as in effect immediately
preceding your Termination Date (but prior to taking into account any reduction
in your Annual Base Salary that constitutes Good Reason).

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means:

(i) your willful and continued failure to perform substantially, or your willful
and continued taking of actions substantially inconsistent with, your duties
with the Company or one of its affiliates (other than any such failure resulting
from incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board or Chief Executive Officer believes that you have not substantially
performed, or have taken actions substantially inconsistent with, your duties,
or

(ii) you willfully engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.

For purposes of this provision, no act or failure to act, on your part, shall be
considered “willful” unless it is done, or omitted to be done, by you in bad
faith or without reasonable belief that your action or omission was in the best
interests of the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or upon the instructions of
the Chief Executive Officer or a senior officer of the Company or based upon the
advice of counsel for the Company shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interests of



--------------------------------------------------------------------------------

the Company. The cessation of your employment shall not be deemed to be for
Cause unless and until there shall have been delivered to you a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to you and you are given
an opportunity, together with counsel, to be heard before the Board), finding
that, in the good faith opinion of the Board, you are guilty of the conduct
described in subparagraph (i) or (ii) above, and specifying the particulars
thereof in detail.

(e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.

(f) “Disability” means your absence from your duties with the Company on a
full-time basis for 180 consecutive business days as a result of incapacity due
to mental or physical illness which is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to you or your
legal representative.

(g) “Good Reason” means:

(i) the assignment to you of any duties inconsistent in any respect with your
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, or any other action by the Company which
results in a material diminution in such position, authority, duties or
responsibilities;

(ii) a material diminution of your Annual Base Salary (exclusive of bonuses,
commissions and other incentive pay); or

(iii) you are required to relocate from your principal residence or you are
required to perform your principal duties in a new location (a change in
location of your office will be considered material only if it increases your
current one-way commute by more than 35 miles).

Notwithstanding the foregoing, for you to be able to terminate your employment
with the Company on account of Good Reason, you must provide notice of the
occurrence of the event constituting Good Reason and your desire to terminate
your employment with the Company on account of such occurrence within ninety
(90) days following the initial existence of the condition constituting Good
Reason, and the Company must have a period of thirty (30) days following receipt
of such notice to cure the condition. If the Company does not cure the event
constituting Good Reason within such thirty (30) day period, your Termination
Date shall be the day immediately following the end of such thirty (30) day
period, unless the Company provides for an earlier Termination Date.

(h) “Termination Date” means the last day of your employment with the Company.

2. Compensation Upon Termination: Subject to the provisions of Section 4 hereof,
in the event a termination by the Company for any reason other than on account
of Cause, death or Disability or by you for Good Reason as described above, the
Company shall provide you with the following, provided that you execute and do
not revoke the Release (as defined in Section 4):

(a) An amount equal to the sum of (i) your Annual Base Salary and (ii) your
Annual Bonus (the “Severance Payment”). The Severance Payment shall be paid in
substantially equal installments on the Company’s regular payroll dates
occurring during the twelve (12) month period following your Termination Date.
Except if delay is required pursuant to Section 14 below, the payments will
commence within sixty (60) days after your Termination Date, and each successive
installment shall be paid on

 

2



--------------------------------------------------------------------------------

successive payroll dates thereafter for the remainder of such twelve (12) month
period. Any payments not paid during the sixty (60) day period shall be paid in
a lump sum on the date that the installment payments commence in accordance with
the immediately preceding sentence.

(b) For up to twelve (12) months following your Termination Date (the
“Continuation Period”), you (and where applicable, your spouse and eligible
dependents) shall continue to be eligible to receive the medical, dental and
vision coverages under the Company plans in which you were participating
immediately prior to your Termination Date, in accordance with the terms of the
applicable plan documents and subject to such changes to the terms of such plans
as the Company determines shall apply to employees of the Company, generally;
provided, that in order to receive such coverage for the Continuation Period,
you shall be required to pay to the Company, at the same time that premium
payments are due for the month, the full monthly premium required by the Company
under such plans for continued group healthcare continuation coverage under
COBRA and the Company will reimburse to you an amount equal to the monthly
payment for such COBRA coverage, less (x) the amount that you would have been
required to pay for such coverage if you had been employed by the Company at
such time and (y) applicable deductions and withholdings. In the event that
either (I) you obtain full-time employment during the Continuation Period and
are eligible for coverage under your new employer’s plans, in which case you
will notify the Company, or (II) you cease to pay the applicable monthly
premium, the Continuation Period shall automatically terminate and the Company
shall have no further obligations under this Section 2(b). Except if delay is
required pursuant to Section 14 below, the reimbursements will commence within
sixty (60) days after your Termination Date and each successive reimbursement
shall be paid within thirty (30) days following the date such COBRA payment is
due. Any reimbursements not paid during the sixty (60) day period shall be paid
in a lump sum on the date that the reimbursements commence in accordance with
the immediately preceding sentence. The COBRA continuation period shall run
simultaneously with the Continuation Period.

(c) If you are a participant under the Unisys Corporation Executive Death
Benefit Only Program (the “Program”) at the time of your termination, you will
be deemed to have met the age and service requirements for retirement as set
forth in the Program. Upon your death, your Death Beneficiary (as defined in the
Program) shall be entitled to the Post-Retirement Executive Death Benefit (as
defined in the Program) provided under the Program.

In addition, you shall be entitled to (i) any accrued, but unpaid, Annual Base
Salary as of your Termination Date, (ii) any accrued, but unused, vacation as of
your Termination Date and (iii) any accrued or owing but not yet paid vested
benefits under the plans and programs in which you were participating as of your
Termination Date, in accordance with the governing terms of such plans and
programs (collectively, the “Accrued Benefits”); provided, that you shall not be
entitled to receive severance benefits under any other Company severance plan,
agreement or offer letter. Except as otherwise provided under the terms of the
applicable benefit plans or programs, the Accrued Benefits will be paid within
thirty (30) days following the Termination Date. To the extent that you are
entitled to any benefits under the Employment Agreement dated as of November 1,
2013 (the “Employment Agreement”) between you and the Company as a result of a
Change of Control (as defined in the Employment Agreement), you shall not be
entitled to any benefits hereunder.

3. Termination on Account of Disability, Death, Cause or Voluntarily Without
Good Reason.

(a) Termination on Account of Disability. If the Company determines in good
faith that your Disability has occurred during your employment by the Company,
the Company may give to you written notice in accordance with Section 13 of this
Agreement of its intention to terminate your employment. In such event, your
employment with the Company shall terminate effective on the 30th day after your

 

3



--------------------------------------------------------------------------------

receipt of such notice if, within the 30 days after such receipt, you shall not
have returned to full-time performance of your duties with the Company. Upon
such termination, you shall be entitled to receive disability benefits under any
disability program maintained by the Company, if any, under which you are
covered, and you shall not receive any benefits pursuant to Section 2 hereof.
However, you shall receive any Accrued Benefits, which shall be paid to you
within thirty (30) days following the Termination Date, except as otherwise
provided under the terms of the applicable benefit plans or programs.

(b) Termination on Account of Death. Notwithstanding anything in this Agreement
to the contrary, if your employment terminates on account of death, your
beneficiary shall be entitled to receive death benefits under any death benefit
program maintained by the Company, if any, under which you are covered, and you
shall not receive any benefits pursuant to Section 2 hereof. In addition, your
beneficiary shall receive any Accrued Benefits, which shall be paid to your
beneficiary within thirty (30) days following the Termination Date, except as
otherwise provided under the terms of the applicable benefit plans or programs.

(c) Termination on Account of Cause. Notwithstanding anything in this Agreement
to the contrary, if your employment terminates by the Company on account of
Cause, you shall not receive any benefits pursuant to Section 2 hereof. However,
you shall receive any Accrued Benefits, which shall be paid to you within thirty
(30) days following the Termination Date, except as otherwise provided under the
terms of the applicable benefit plans or programs.

(d) Termination on Account of Voluntary Resignation Without Good Reason.
Notwithstanding anything in this Agreement to the contrary, if your employment
terminates on account of your resignation for no reason or any reason other than
on account of Good Reason, you shall not receive any benefits pursuant to
Section 2 hereof. However, you shall receive any Accrued Benefits, which shall
be paid to you within thirty (30) days following the Termination Date, except as
otherwise provided under the terms of the applicable benefit plans or programs.

4. Release. Notwithstanding the foregoing, no payments under Section 2 of this
Agreement shall be made unless you execute, and do not revoke, the Company’s
standard written release, the current version of which is substantially in the
form attached hereto as Annex A (the “Release”), of any and all claims against
the Company and all related parties with respect to all matters arising out of
your employment by the Company (other than entitlements under the terms of this
Agreement) or a termination thereof.

5. Conduct After Termination.

(a) For a period of twelve (12) months from and after the termination of your
employment for any reason:

(i) You shall not negatively comment publicly or privately about the Company (or
its subsidiaries or affiliates), any of its products, services or other
businesses, its present or past Board of Directors, its officers, or its
employees, nor shall you in any way discuss the circumstances of your
termination of employment, except that (v) you may give truthful testimony
before a court or governmental agency, (w) you may make comments about the
circumstances of your termination with the prior written approval of the
Company, (x) you may respond publicly to any untrue public comment made by the
Company, (y) you may discuss the circumstances of your termination with your
attorneys, financial and tax advisers, members of your family and any
prospective employer, provided that you take all necessary steps to assure that
each such person does not, as a result of these discussions, make any such
negative comment prohibited under this Agreement and (z) you may make comments
to an arbitrator or court for the purpose of determining or enforcing your
rights under this Agreement or any entitlement under any agreement, plan, award,
policy or program with or sponsored by the Company (or any of its subsidiaries
or affiliates);

 

4



--------------------------------------------------------------------------------

(ii) You shall not, directly or indirectly, induce or attempt to induce any
employee of the Company (or any of its subsidiaries or affiliates) to render
services for any other person, firm or business entity, except that you will be
permitted to give recommendations, if requested, for employees seeking
employment outside of the Company;

(iii) The Company (and its subsidiaries and affiliates) agrees not to negatively
comment publicly or privately about you or the circumstances of your termination
of employment, except (u) the Company may give truthful testimony before a court
or governmental agency, (v) the Company may make comments about the
circumstances of your termination with your prior written approval, (w) the
Company may respond publicly to any untrue public comment made by you, (x) the
Company may discuss the circumstances of your termination with its attorneys and
its financial and tax advisers, provided that it takes reasonable steps to
assure that each such person does not, as a result of the Company’s discussions
with them, make any such negative comment prohibited under this Agreement,
(y) the Company may make comments to an arbitrator or court for the purpose of
determining its rights under this Agreement or any agreement, plan, award,
policy or program with or sponsored by the Company (or any of its subsidiaries
or affiliates) and (z) the Company may make such disclosures as are required by
law or regulation.

(b) From and after the termination of your employment for any reason, you shall
not use, furnish or divulge to any other person, firm or business entity any
confidential information relating to the Company’s business (or that of any of
its subsidiaries or affiliates), or any trade secrets, processes, contracts or
arrangements involved in any such business, except (i) when required to do so by
a court of law, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) with apparent jurisdiction to order you to divulge,
disclose or make accessible such information, in each case with advance written
notice to the Company in sufficient time to allow the Company to challenge the
disclosure of such information if it so chooses, (ii) to an attorney as
necessary to enforce your rights under this Agreement, or any other agreement,
plan, policy, award or program with or sponsored by the Company or (iii) after
such information becomes known to the public or within the relevant industry to
which such confidential information pertains.

(c) In the event that you should materially breach your obligations under this
Section 5, (i) the Company shall have the right, in addition to any other legal
or equitable remedies, to terminate any payments due you under Section 2 and
(ii) you agree that you shall repay to the Company any payments previously made
to you under Section 2.

6. No Mitigation Obligation. You shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise except as set forth in Section 2(b) above.

7. Cooperation. At the Company’s request, you agree, to the extent permitted by
law, to assist, consult with, and cooperate with the Company in any litigation,
investigation, administrative procedures, or legal proceedings or inquiries that
involve the Company, either now existing or which may hereafter be instituted by
or against the Company, including, but not limited to, engaging in interviews
related to the Company’s investigations, appearing upon the Company’s reasonable
request as a witness and/or consultant in connection with any litigation,
investigation, administrative procedures, or legal proceedings or inquiries, and
meeting in advance with the Company and its representatives to prepare for

 

5



--------------------------------------------------------------------------------

any such appearance or any appearance by you at any such proceeding compelled by
law. In addition, at the Company’s request, you agree to provide information
regarding your ownership of the Company’s securities to the extent such
information is required to be disclosed by the Company pursuant to any law or
regulation. To the extent permitted by applicable law, the Company will
reimburse you for the reasonable attorney’s fees and reasonable out-of-pocket
expenses, if any, that you incur in connection with any such cooperation;
provided, that such counsel is selected by the Company or approved by the
Company.

8. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on your part or on the part of the Company to have you remain
in the employment of the Company or any subsidiary at any time.

9. Withholding of Taxes. All amounts payable under this Agreement to you are
subject to applicable tax withholding requirements and the Company may withhold
from any amounts payable under this Agreement all federal, state, city or other
taxes as the Company is required to withhold pursuant to any applicable law,
regulation or ruling.

10. Term of Agreement. This Agreement shall continue in full force and effect
for the duration of your employment with the Company, unless terminated at any
earlier time by mutual agreement between you and the Company; provided, however,
that after the termination of your employment during the term of this Agreement,
this Agreement, the Proprietary Information, Invention and Non-Competition
Agreement, and the Nonqualified Stock Option Agreement and Restricted Stock Unit
Agreement shall remain in effect until all of the obligations of the parties
hereunder are satisfied or have expired.

11. Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement will be binding upon and inure to the benefit of the Company and
any successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees and legatees. Except with respect to the Employment Agreement, this
Agreement will supersede the provisions of any employment, severance or other
agreement or offer letter between you and the Company that relate to payments on
account of the termination of your employment, and such provisions in such other
agreements will be null and void.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
11(a) and 11(b). Without limiting the generality or effect of the foregoing,
your right to receive payments hereunder will not be assignable, transferable or
delegable, whether by pledge, creation of a security interest, or otherwise,
other than by a transfer by your will or by the laws of descent and distribution
and, in the event of any attempted assignment or transfer contrary to this
Section 11(c), the Company will have no liability to pay any amount so attempted
to be assigned, transferred or delegated.

 

6



--------------------------------------------------------------------------------

12. Dispute Resolution. In the event of any dispute relating to the termination
of your employment, or this Agreement, other than a dispute in which the primary
relief sought is an equitable remedy such as an injunction, and unless
prohibited by applicable law, the parties shall be required to have the dispute,
controversy or claim settled by alternative dispute resolution conducted by JAMS
(or, if JAMS is not available, another mutually agreeable alternative dispute
resolution organization), in the city of your principal place of employment. Any
award entered by JAMS (or such other organization) shall be final, binding and
nonappealable, and judgment may be entered thereon by either party in accordance
with applicable law in any court of competent jurisdiction. This Section 12
shall be specifically enforceable. JAMS (or such other organization) shall have
no authority to modify any provision of this Agreement. In the event of a
dispute, each party shall be responsible for its own expenses (including
attorneys’ fees) relating to the conduct of the arbitration, and the parties
shall share equally the fees of JAMS. THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO
TRIAL BY JURY AS TO ALL CLAIMS HEREUNDER

13. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five (5) business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three (3) business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to you at your principal residence, or to
such other address as any party may have furnished to the other in writing and
in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

14. Section 409A of the Code.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent applicable, and
this Agreement shall be interpreted to avoid any penalty sanctions under section
409A of the Code. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with section 409A of the
Code and, if necessary, any such provision shall be deemed amended to comply
with section 409A of the Code and regulations thereunder. If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
will not be imposed. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from service” under
section 409A of the Code. For purposes of section 409A of the Code, each payment
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments. In no event may you, directly or
indirectly, designate the calendar year of payment, and, unless a delay is
required pursuant to Section 14(b) below, if any payment under this Agreement
constitutes deferred compensation subject to the requirements of section 409A of
the Code is payable within the sixty (60) day period following your Termination
Date and such sixty (60) day period spans two (2) calendar years, such payment
shall be made in the second calendar year.

 

7



--------------------------------------------------------------------------------

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of your termination of employment, you are a
“specified employee” (as such term is defined in section 409A(a)(2)(B)(i) of the
Code and its corresponding regulations) as determined in the sole discretion of
the Company in accordance with the Company’s “specified employee” determination
policy, then all severance benefits payable to you under this Agreement that
constitute deferred compensation subject to the requirements of section 409A of
the Code shall be postponed for a period of six (6) months following your
termination of employment with the Company. The postponed amounts shall be paid
to you in a lump sum on the first business day after the date that is six
(6) months following your termination of employment with the Company. If you die
during such six-month period and prior to payment of the postponed amounts
hereunder, the amounts delayed on account of section 409A of the Code shall be
paid to the personal representative of your estate within seventy-five (75) days
after your death.

(c) Reimbursements. To the maximum extent permitted under section 409A of the
Code, the monthly reimbursements pursuant to Section 2(b) of this Agreement are
intended to qualify for the exception from deferred compensation as a medical
benefit provided in accordance with the requirements of section 409A of the Code
and Treas. Reg. §1.409A-1(b)(9)(v)(B). All reimbursements provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A of the Code, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during your lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the taxable
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.

(d) No action or failure to act pursuant to this Section shall subject the
Company or any subsidiary or affiliate thereof to any claim, liability or
expense, and none of the Company nor any subsidiary or affiliate thereof shall
have any obligation to indemnify or otherwise protect you from the obligation to
pay any taxes pursuant to section 409A of the Code.

15. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the Commonwealth of Pennsylvania, without giving effect to
the principles of conflict of laws of such State.

16. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

17. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement. Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto.

 

8



--------------------------------------------------------------------------------

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

Sincerely, UNISYS CORPORATION By:  

 

Name:   Title  

Accepted and agreed to by:

 

 

[NAME OF EXECUTIVE]

 

9



--------------------------------------------------------------------------------

ANNEX A

FORM OF RELEASE

GENERAL RELEASE

1. I,                     , agree that I have been allowed at least twenty-one
(21) days to consider the meaning and effect of this Release (this “Release”)
and that this Release constitutes written notice that I have been advised to
consult with an attorney prior to executing this Release.

2. I acknowledge that I have seven (7) days from the day I sign this Release to
revoke my acceptance of this Release and this Release shall not become effective
or enforceable until this revocation period has expired.

3. I acknowledge that all amounts payable pursuant to the letter agreement dated
as of             , 20     (the “Agreement”) that I have entered into with
Unisys Corporation (the “Company”) are subject to applicable tax withholdings.
In addition, I acknowledge that I am solely responsible for all taxes that may
result from my receipt of the amounts payable and benefits to be provided to me
under the Agreement, and neither the Company nor any of its affiliates makes or
has made any representation, warranty or guarantee of any federal, state or
local tax consequences to me of my receipt of any payment or benefit hereunder,
including, but not limited to, under Section 409A of the Internal Revenue Code
of 1986, as amended.

4. In consideration for the payments to me by the Company under the Agreement
and other good and valuable consideration, which I acknowledge are adequate and
satisfactory to me, and intending to be legally bound, I knowingly and
voluntarily hereby release the Company, its shareholders, directors, officers,
employees, agents, benefit plans, attorneys, affiliates, parents, subsidiaries,
predecessors, successors, assigns, and all persons acting by, through, under or
in concert with any of them (collectively, “Released Parties”), from any and all
rights and claims, known or unknown, that I may have now or in the future may
arise based on, arising out of or relating to my employment with the Company or
the termination thereof for any and all reasons. Said release includes, but is
not limited to, any rights or claims which I may have against any of the
Released Parties based upon Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq., as amended, the Civil Rights Act of 1866, 42 U.S.C. § 1981, as
amended (including, but not limited to, 42 U.S.C. § 1981a), the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended, the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq., as amended, including
the Older Workers Benefit Protection Act (“OWBPA”); the Employee Retirement
Income Security Act of 1974, 29 U.S.C. § 1001 et seq., as amended (save for
claims for vested pension benefits which are expressly exempted from this
Release), the Family Medical Leave Act, 29 U.S.C. § 2601 et seq., as amended,
the Pennsylvania Human Relations Act, and any other federal, state or local law
or regulation which prohibits employment discrimination or which otherwise
regulates employment terms and conditions. I also release each of the Released
Parties from any claim for wrongful discharge, unfair treatment, breach of
express or implied contract, or any other claims arising under common law that
relate in any way to my employment or the termination thereof. This Release
covers claims that I know about and those that I may not know about up through
the date of this Release. Notwithstanding the foregoing, I am not releasing
(i) any claims for unemployment or workers’ compensation benefits, (ii) any
claims for indemnification under the Company’s certificate of incorporation or
bylaws and/or directors & officers liability insurance coverage, (iii) any
claims for benefits under any employee benefit plan of the Company or its
affiliates, (iv) claims arising after the date on which I sign this Release, or
(v) claims that are not otherwise waivable under applicable law.

 

10



--------------------------------------------------------------------------------

5. In the event that, any one or more provisions (or portion thereof) of this
Release is held to be invalid, unlawful or unenforceable for any reason, the
invalid, unlawful or unenforceable provision (or portion thereof) shall be
construed or modified so as to provide the Released Parties with the maximum
protection that is valid, lawful and enforceable, consistent with my intent in
entering into this Release. If such provision (or portion thereof) cannot be
construed or modified so as to be valid, lawful and enforceable, that provision
(or portion thereof) shall be construed as narrowly as possible and shall be
severed from the remainder of this Release (or provision), and the remainder
shall remain in effect and be construed as broadly as possible, as if such
invalid, unlawful or unenforceable provision (or portion thereof) had never been
contained in this Release.

6. This Release shall be construed and enforced under and in accordance with the
laws of the Commonwealth of Pennsylvania.

Executed this      day of             , 20    .

 

 

[NAME OF EXECUTIVE]

 

11